1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***
      ALEXANDRA M. RABE,
6
                           Plaintiff,
7                                                       2:19-cv-01309-RFB-VCF
      vs.                                               ORDER
8     CAESARS ENTERTAINMENT
      CORPORATION; CORNER
9
      INVESTMENT COMPANY, LLC d/b/a
10
      THE CROMWELL HOTEL & CASINO;
      DOES I through X, inclusive; and ROE
11    CORPORATIONS 1 through X, inclusive,

12
                           Defendants.

13

14
            Before the court is Defendants’ Request to Continue Early Neutral Evaluation Session (ECF NO.

15
     12).

16
            Accordingly,

17
            IT IS HEREBY ORDERED that any opposition to Defendants’ Request to Continue Early Neutral

18
     Evaluation Session (ECF NO. 12) must be filed on or before December 9, 2019.

19

20
            DATED this 2nd day of December, 2019.
                                                              _________________________
21                                                            CAM FERENBACH
                                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25
